Savage, Ch. J.
I think the' nonsuit was right. There is no evidence whatever in the case, to show that the defendants were partners. The agreement did not make them so; nor their joint interest in the land purchased of Stroud.' The note in question was payable to I. S. Spencer, alone. J. A. Spencer is not shown to have had any interest in it. There is no ground whatever to charge him; nor, indeed, either of the defendants; for no demand upon the maker, or notice to the endorser was proved, or any excuse shown- for the omission.
Sutherland, J. concurred.